Smith, J.
(dissenting). I agree with the majority that New York’s Shield Law reflects a strong public policy of the state to protect confidential sources, and that that policy would justify, in a proper case, a refusal to issue a subpoena under the Uniform Act to Secure the Attendance of Witnesses from *321Without a State in Criminal Proceedings. I do not think this is a proper case, however, because the allegedly privileged communications took place wholly in Colorado, and the New York Shield Law does not apply to them.
While the record does not say where Jana Winter was when she spoke to her Colorado law enforcement sources, her brief in this Court concedes that she was in Colorado. (Even without that concession, we would not assume otherwise from a silent record; it is Winter’s burden to establish the existence of a privilege.) The majority holds the Colorado location of the communications to be irrelevant, apparently on the ground that Winter’s office is located in New York. The majority is holding, in substance, that a New York reporter takes the protection of New York’s Shield Law with her when she travels—presumably, anywhere in the world. This seems to me an excessive expansion of New York’s jurisdiction, one that is unlikely to be honored by other states or countries or to attain the predictability that the majority says is its goal.
According to the Restatement (Second) of Conflict of Laws (Restatement), the question of whether a particular communication is privileged should be decided either by the “law of the forum” or the “law of the state which has the most significant relationship with the communication” (Restatement § 139). Here, under the Restatement rule, there is no conflict to resolve, because Colorado is both the forum—i.e., the location of the proceeding in which a party seeks to offer an allegedly privileged communication in evidence—and the state with the most significant relationship. A comment to the Restatement says that, “[t]he state which has the most significant relationship with a communication will usually be the state where the communication took place” (Restatement § 139, Comment e), and I see no reason why this case should be an exception.
I am therefore unpersuaded by the majority’s claim that Winter “was entitled to rely on” the absolute protection of the New York Shield Law (majority op at 316). Another Restatement comment (§ 139, Comment c) says that “if [the parties to the communication] relied on any law at all, they would have relied on the local law of the state of most significant relationship.” Winter chose to leave New York, fly to Colorado, and have conversations in Colorado with her sources. She and her sources could reasonably expect the question of whether their communications were privileged to be governed by Colorado law, just as it would be if Winter were a New York lawyer who *322had flown out to meet a Colorado client, or a wife who went to Colorado to talk to her husband.
The majority makes the superficially appealing argument that New York journalists and their sources cannot safely assume that their conversations will be confidential unless the New York Shield Law follows the journalist everywhere (majority op at 316-317). It is true that the universal application of New York law would enhance certainty—but that is a result that New York courts do not have the power to achieve. The majority says: “New York journalists should not have to consult the law in the jurisdiction where a source is located ... in order to determine whether they can issue a binding promise of confidentiality” (majority op at 317)—but they will always have to do that, despite today’s decision, because they cannot be assured that New York courts will decide every case. If Winter had been subpoenaed when she was in Colorado—or if she were to be subpoenaed at some later date, when she travels to Colorado again—no New York court would be involved, and if a Colorado court chose to enforce the subpoena she would have to choose between disclosing her sources and committing contempt. There is nothing the New York courts can do about that.
The simple fact that no one jurisdiction can rule the world is the reason conflict of laws rules exist. The majority’s choice to ignore those rules in this case seems to me unjustified, and unlikely to produce either harmony among judicial systems or predictable results in cases that involve a claim of journalist-source privilege.
Chief Judge Lippman and Judges Rivera and Abdus-Salaam concur with Judge Graffeo; Judge Smith dissents and votes to affirm in an opinion in which Judge Pigott concurs; Judge Read dissents and votes to affirm for the reasons stated in the opinion by Justice Darcel D. Clark at the Appellate Division (110 AD3d 134).
Order reversed, without costs, and petition dismissed.